SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT NO. 33-52666 UNDER THE SECURITIES ACT OF 1933 Anchor BanCorp Wisconsin Inc. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-34955 (Commission File Number) (IRS Employer Identification No.) 25 West Main Street Madison, Wisconsin 57303 800-252-8982 (Address, including zip code, and telephone number, including area code, of principal executive offices) 1992 Stock Incentive Plan Anchor Savings and Loan Retirement Plan (Full Title of the Plan) Chris M. Bauer President, Chief Executive Officer and Director 25 West Main Street Madison, Wisconsin 57303 800-252-8982 (Name, address and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non−accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b−2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer (Do not check if smaller reporting company) ☐ Smaller reporting company ☒ EXPLANATORY NOTE – TERMINATION OF REGISTRATION This Post-Effective Amendment is filed to terminate the following Registration Statement on Form S-8 (the "Registration Statement"): · Registration No. 33-52666, originally filed with the Securities and Exchange Commission (the "Commission") by the Registrant on September 30, 1992, for the registration of up to 650,000 shares of the Registrant's common stock, par value $0.10 per share (the"Legacy Common Stock") under the 1992 Stock Incentive Plan and the Anchor Savings and Loan Retirement Plan. As previously disclosed, on September 27, 2013 (the "Effective Date") all of the shares of the Registrant's Legacy Common Stock, including any of the shares of Legacy Common Stock registered under the Registration Statement and offered for sale under the related plans which were outstanding on such Effective Date, were cancelled for no consideration in connection with the consummation and effectiveness of the Registrant's "pre-packaged" plan of reorganization in connection with the Registrant's voluntary petition for relief (the "Chapter 11 Case") filed on August 12, 2013 under the provisions of chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq., in the United States Bankruptcy Court for the Western District of Wisconsin (the "Bankruptcy Court").The Chapter 11 Case is being administered in the Bankruptcy Court under the caption "In re Anchor BanCorp Wisconsin Inc.," Case No. 13-14003-rdm. No shares of Legacy Common Stock remain issued and outstanding and no additional shares of Legacy Common Stock will be offered or sold pursuant to the Registration Statement after the date hereof.The purpose of this Post-Effective Amendment is to remove and withdraw from registration all such shares of Legacy Common Stock registered under the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Madison, State of Wisconsin, on this 29th day of November, 2013. ANCHOR BANCORP WISCONSIN INC. Date: November 29, 2013 By: /s/ Chris M. Bauer Name: Chris M. Bauer Title: President, Chief Executive Officer and Director KNOW ALL PERSONS BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints Chris M. Bauer and Mark D. Timmerman, and each of them with full power to act without the other, the undersigned’s true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for the undersigned and in the undersigned’s name, place and stead, in any and all capacities, to sign any and all amendments (including pre- and post-effective amendments) to this Post-Effective Amendment to the Registration Statement, and to file the same with all exhibits thereto, and other documents in connection therewith, with the Commission, granting unto said attorneys-in-fact and agents full power and authority to do and perform each and every act and thing requisite and necessary to be done, as fully to all intents and purposes as the undersigned might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or their substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment to the Registration Statement have been signed by the following persons in the capacities and on the date(s) indicated: Signature: Capacity: Date: /s/ Chris M. Bauer President, Chief Executive Officer and Director November 29, 2013 Chris M. Bauer /s/ David Omachinski Director, Chairman of the Board November 29, 2013 David Omachinski /s/ Pat Richter Director November 29, 2013 Pat Richter /s/ Richard Bergstrom Director November 29, 2013 Richard Bergstrom /s/ Holly Cremer-Berkenstadt Director November 29, 2013 Holly Cremer-Berkenstadt
